19-12346-shl           Doc 160       Filed 12/12/19 Entered 12/12/19 17:58:37                Main Document
                                                  Pg 1 of 3



DAVIDOFF HUTCHER & CITRON LLP                                              Hearing Date and Time:
605 Third Avenue                                                           December 19, 2019 at 11:00 a.m.
New York, New York 10158
(212) 557-7200
David H. Wander, Esq. (dhw@dhclegal.com)
Alexander R. Tiktin, Esq. (art@dhclegal.com)

Attorneys for Counsel Financial II LLC, LIG
Capital LLC, and Counsel Financial Holdings LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
In re:                                                               Chapter 11

LIDDLE & ROBINSON, LLP,                                              Case No. 19-12346 (SHL)

                                       Debtor.
-------------------------------------------------------X



          OBJECTION BY COUNSEL FINANCIAL II LLC, LIG CAPITAL LLC, AND
          COUNSEL FINANCIAL HOLDINGS LLC TO (I) FIRST APPLICATION OF
           FOLEY HOAG LLP FOR INTERIM ALLOWANCE OF COMPENSATION
          AS COUNSEL TO THE DEBTOR [DOC 152]; (II) FIRST APPLICATION OF
                 THE BENEFIT PRACTICE FOR INTERIM ALLOWANCE OF
          COMPENSATION AS BENEFITS CONSULTANT TO THE DEBTOR [DOC
           153]; AND (III) FIRST INTERIM APPICATION OF EISNERAMPER LLP,
                        AS ACCOUNTANTS TO DEBTOR [DOC 154] 1


TO THE HONORABLE SEAN H. LANE,
UNITED STATES BANKRUPTCY JUDGE:

           Counsel Financial II LLC (“CF2”), LIG Capital LLC (“LIG”), and Counsel Financial

Holdings LLC (“Holdings” and together with LIG and CF2, collectively “Counsel Financial”),

by their attorneys, Davidoff Hutcher & Citron LLP, submit the following objection to the (i) first

application of Foley Hoag LLP (“Foley”) for interim allowance of compensation as counsel to

the Debtor [Doc. 152], (ii) first application of The Benefit Practice (“Benefits Practice”) for


1
    References to “Doc.” refer to documents filed on the docket in this case.


674204.1
19-12346-shl       Doc 160       Filed 12/12/19 Entered 12/12/19 17:58:37                   Main Document
                                              Pg 2 of 3



Interim Allowance of Compensation as Benefits Consultant to the Debtor [Doc. 153], and (iii)

first interim application of EisnerAmper LLP (“EisnerAmper”) [Doc. 154] and represent and

state:

         1.      Counsel Financial incorporates by reference the objections it previously filed to

the monthly statements of Foley [Doc. 128], Benefits Practice [Doc. 150], and EisnerAmper

[Doc. 151] (collectively the “Prior Objections”), as if set forth in full herein. (Copies are attached

as Exhs. A, B, and C).

         2.      In addition to the points and authorities in the Prior Objections, showing why no

payments of interim compensation should be made at this time, additional grounds have recently

arisen. Specifically, the Debtor recently filed monthly operating reports (the “MORs”) for July,

August, September, and October of 2019 with the bank statements heavily redacted. The filing

of such redacted MORs is extraordinary event and very concerning. An explanation has been

requested from Debtor’s counsel but, to date, Counsel Financial’s attorneys have received no

response.

         3.      Counsel Financial is concerned there may be improper transactions that are being

concealed. 2 Until there is an opportunity for a thorough and complete review of the Debtor’s

DIP account, as well as the DIP account in the related case, previously used by the Debtor, no

payments of compensation to professionals should be made.

         4.      Additionally, three motions to convert this case to a chapter 7 liquidation have

been filed and those motions are scheduled for December 19th, the same date as the hearing on




2
  Upon information and belief, certain income and expenses relating to a racquet club membership the Debtor’s
principal shared with others was run through the Debtor’s account. While these transactions may not be for large
sums, they are indicative of the reason why a third party, other than EisnerAmper, needs to review the Debtor’s
transactions.

                                                       2
19-12346-shl     Doc 160     Filed 12/12/19 Entered 12/12/19 17:58:37           Main Document
                                          Pg 3 of 3



these fee applications. Before any ruling is made on these fee applications, they should be

reviewed by any trustee appointed in this case.

       5.      Counsel Financial’s review of these fee applications is continuing and reserves its

rights to supplement or amend this objection.

       6.      In accordance with the foregoing, no awards of interim compensation should be

made at this time and no payments should be approved.

Dated: New York, New York
       December 12, 2019
                                     DAVIDOFF HUTCHER & CITRON LLP

                                     By: /s/ David H. Wander
                                            David H. Wander
                                            Alexander R. Tiktin
                                     605 Third Avenue
                                     New York, New York 10158
                                     (212) 557-7200
                                     dhw@dhclegal.com
                                     art@dhclegal.com

                                     Attorneys for Counsel Financial II LLC, LIG Capital LLC,
                                     and Counsel Financial Holdings LLC




                                                  3
